99 N.Y.2d 646 (2003)
In the Matter of ANGEL VERGES, Appellant,
v.
JOHN SABOURIN, as Superintendent of Bare Hill Correctional Facility, et al., Respondents.
Court of Appeals of the State of New York.
Submitted February 3, 2003.
Decided April 3, 2003.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601). Motion for leave to appeal denied.